Citation Nr: 0000801	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  95-02 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by chest pain, other than as a residual of a 
gunshot wound of the abdomen.

2.  Entitlement to service connection for disability 
manifested by low back pain, other than as a residual of a 
gunshot wound of the back.

3.  Entitlement to an increased initial disability rating for 
anxiety disorder, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased initial disability rating for 
residuals of a gunshot wound to the abdomen with closed 
colostomy, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased (compensable) initial 
disability rating for a gunshot wound to the back with 
retained foreign body.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1978 and from May 1979 to May 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of 1994 rating decisions rendered by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) wherein service connection for chest pain and 
low back pain were denied and initial disability ratings were 
assigned for residuals of gunshot wound to the abdomen, 
gunshot wound to the back and anxiety reaction.  

The Board notes that the veteran, on a VA Form 21-4138, 
Statement in Support of Claim, received in January 1998, 
appears to raises the issues of entitlement to service 
connection for asthma and bronchitis as well as increased 
disability ratings for his ankle disabilities.  A review of 
the claims folder reveals that no decision on these matters 
has been rendered by the RO.  These claims are referred to 
the RO for further development as appropriate.  

In November 1999, the veteran submitted additional evidence 
to the Board, waiving initial consideration of that evidence 
by the RO.


FINDINGS OF FACT

1.  Chest pain, other than residuals of service connected 
gunshot wound, are not shown medically to be a manifestation 
of chronic disability.

2.  The claim for service connection for disability 
manifested by low back pain is plausible.

3.  All evidence necessary for an equitable disposition of 
the veteran's claims for increased disability ratings has 
been developed.

4.  Prior to August 21, 1998, the veteran's anxiety disorder 
was manifested by mild occupational and social impairment.  
Neither definite impairment in the ability to establish or 
maintain effective and wholesome relations, definite 
industrial impairment due to reduced initiative, flexibility, 
efficiency, and reliability; nor occupational and social 
impairment with occasional decrease in work efficiency; and 
intermittent periods of inability to perform occupational 
tasks were shown.

5.  From August 21, 1998, the anxiety disorder resulted in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships                               

6.  Gunshot wound to the abdomen is manifested principally by 
no more than moderate muscle injury, and post- operative 
abdominal scarring that is objectively tender and painful.

7.  Gunshot wound to the back is manifested principally by 
objective findings of a small asymptomatic scar, with no 
functional or objective disability.


CONCLUSIONS OF LAW

1.  A claim for service connection for disability manifested 
by chest pain, other than as a residual of a gunshot wound to 
the abdomen, is not well grounded. 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  A claim for service connection for disability manifested 
by low back pain, other than as a residuals of gunshot wound 
to the chest, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  Prior to August 21, 1998, the schedular criteria for a 
disability rating greater than 10 percent for anxiety 
disorder were not met.  38 U.S.C. § 1155 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, § 4.130 Diagnostic Code 9400 (1996), 
(1999); Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

4.  From August 21, 1998, the schedular criteria for a 50 
percent disability rating for anxiety disorder are met.  
38 U.S.C. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, 
§ 4.130 Diagnostic Code 9400 (1996), (1999); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

5.  The schedular criteria for an increased disability rating 
of 20 percent for residuals  of a gunshot wound to the 
abdomen with closed colostomy are met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.25, 4.56, Diagnostic 
Codes 5319, 7804 (1999).

6.  The schedular criteria for an increased (compensable) 
disability rating for a gunshot wound to the back with 
retained foreign body are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.56, 4.73, 
Diagnostic Code 5320 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

I.  Service Connection

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

A.  Chest Pain

The veteran contends that he has disability manifested by 
chest pain, which he attributes to his active duty service.  
With regard to this claim for service connection, the 
determinative issues presented are (1) whether the veteran 
had an injury or disability to his chest during service; (2) 
whether he currently has a disability manifested by chest 
pain; and if so, (3) whether his current chest pain 
disability is etiologically related to his inservice injury 
or disability. 

After a review of the claims folder, the Board finds that the 
veteran has not submitted evidence sufficient to establish a 
well-grounded claim for entitlement to service connection for 
disability manifested by chest pain.  Accordingly, his claim 
fails.

The evidence shows that the veteran received a gunshot wound 
to his abdomen in December 1973.  The bullet entered his left 
chest and exited the right chest through the high upper 
abdomen.  Service medical records indicate he was seen in 
September 1982 with complaints of persistent left side chest 
pain gradually increasing in severity.  The medical record 
indicates that the veteran had a prior history of a gunshot 
wound to the chest.  A x-ray was negative and an impression 
of chest wall pain was noted.  Similarly, in September 1990, 
he was seen with complaints of tenderness and pain in his 
right breast.  An assessment of "muscular ? strain" was 
rendered.  

In February 1993, the veteran was afforded a separation 
examination.  The examination report indicates that his 
lungs, chest, and heart were normal.  On a February 1993 
report of medical history, the veteran indicated a history of 
pain or pressure in his chest and palpitation or pounding of 
his heart.  An EKG was within normal limits and a chest x-ray 
showed a residual metallic foreign body.  

Post service medical records indicate that the veteran 
complained of chest pain.  An April 1994 VA treatment record 
indicates that he complained of chest soreness.  The 
treatment record indicates that his heart rate and rhythm 
were normal without murmurs.  A diagnosis of musculoskeletal 
pain was rendered.  Subsequent records of medical evaluation 
and treatment reflect complaints of chest pain associated 
with service connected gunshot wound.

W hile the veteran has inservice and post- service complaints 
of chest pain, the medical evidence does not show that these 
complaints are manifestations of chronic disability other 
than the service connected gunshot wound to the abdomen.  The 
regulations provide that the evaluation of the same 
disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1999).  Accordingly, the symptomatology of 
his musculoskeletal chest pain is properly addressed in 
connection with an increased disability rating for his 
gunshot wound of the abdomen.  (See discussion below 
pertaining to a claim for an increased disability rating for 
residuals of a gunshot wound to the abdomen.)

Those complaints of chest pain not due to the gunshot wound 
were apparently due to acute and transitory musculoskeletal 
disorders.  Since, as previously discussed, these complaints 
are not due to chronic disability (apart from the already 
service connected gunshot wounds), the Board must find that 
the veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim is 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the  claim is denied, in 
accordance with the Court's decision in Edenfield v. Brown, 8 
Vet. App. 384 (1995).

B.  Low Back Disability

The veteran contends that he has chronic low back disability 
manifested by pain, which he attributes to his active duty 
service.  Service medical records show that in August 1975, 
he complained of continued back pain resulting from an 
automobile accident in July 1975.  An impression of a 
strained muscle with aggravation to the area near a 1974 
gunshot wound was rendered.  A December 1981 medical record 
shows that he complained of back pain while on guard duty.  
The assessment was possible strain of the back.  In May 1992, 
an assessment of a pulled muscle in the back was rendered.   
The report of the veteran's retirement examination in 
February 1993 indicates that his spine and other 
musculoskeletal system were normal on objective examination.  
On a February 1993 report of medical history, the veteran 
indicated that he experienced recurrent back pain. 

A VA examination report of July 1993 indicates that the 
veteran had low back pain with no limitation of function.  
The diagnosis was low back pain, X- rays pending.  A July 
1993 radiology report indicates that minimal spondylosis was 
noted as was mild sclerosis at the inferior aspect of the 
sacroiliac joints bilaterally with osteophyte formation.  
According to Dorland's Illustrated Medical Dictionary, 26th 
ed., 1239 (1985), spondylosis is a term for degenerative 
changes due to osteoarthritis.  In a statement in 1994, the 
veteran reported that he had numbness and tingling radiating 
into the buttocks and thighs.  In a June 1999 statement, 
Charles A. MacNeill, M.D., reported that he had first seen 
the veteran in September 1997 for complaints of lower back 
and bilateral leg pain.  Diagnostic studies showed a 
herniated disc at L4-5.

The Board finds that the claim for service connection for a 
low back disability is plausible.  Service medical records 
show low back symptomatology secondary to injury (other than 
the gunshot wound), and the post-service medical records show 
some form of chronic low back disability associated with 
degenerative within one year of service separation.  (See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999), pertaining to 
presumptive service connection for osteoarthritis.)  
Subsequent medical evidence shows a diagnosis of herniated 
disc L4-5.  This disorder or disorders of the low back are 
separate and distinct from the service connected gunshot 
wound.

The Board concedes that a chronic low back disability, as yet 
undiagnosed, but associated with arthritis, was present 
within a year of service separation.  This renders the claim 
plausible, triggering VA's duty to assist the veteran.  This 
matter is addressed in the remand appended to this decision.

II.  Increased Disability Ratings

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claims for increased disability 
ratings are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
claims that are plausible.  He has not alleged that any 
records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

A.  Anxiety Reaction

Service connection for anxiety was established by means of a 
February 1994 rating action as service medical records 
indicate that the veteran had anxiety while on active duty.  
A 10 percent disability rating was assigned effective June 1, 
1993, the day after the veteran separated from active duty.  
By means of a December 1994 rating action, the RO denied an 
increased disability evaluation for the veteran's anxiety.  
The veteran appeals this rating action and contends that his 
anxiety is more severe than currently evaluated and that an 
increased disability rating is warranted. 

The veteran's current anxiety disorder is currently evaluated 
under Diagnostic Code 9400.  38 C.F.R. § 4.130 (1999).  Under 
these criteria, a 10 percent disability rating contemplates 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; or symptoms controlled by continuous medication.  A 
30 percent disability rating contemplates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is appropriate for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking, or 
mood, due to such items as: suicidal ideation; obsessional 
rituals which interfere with routine activity; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances and inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (October 8, 1996).  
Pursuant to the criteria in effect prior to November 7, 1996, 
the General Formula for Rating Psychoneurotic Disorders 
provided that a 10 percent rating was warranted with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment. A 30 percent rating 
was warranted where the evidence showed definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people; the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.   A 50 percent rating was 
warranted where the evidence showed that the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  

A 70 percent evaluation required that the ability to maintain 
effectively or favorable relationships with people was 
severely impaired, with psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation was warranted where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community. Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from reality. Demonstrably 
unable to obtain or retain employment.38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996). 
        
On VA psychiatric examination in July 1993, the veteran 
described what were characterized by the examiner as mild 
psychiatric problems.  The diagnoses included mild anxiety 
reaction with history of mild insomnia and mild headaches.  
An August 1994 VA medical certificate contains a social work 
note that indicates that the veteran was seeking medication 
for his anxiety.  He denied any suicidal or homicidal 
ideations and indicated that he was attending school and 
worked at a VARO.  He was noted to be alert, cooperative, 
oriented, and neatly groomed.  

A VA mental health clinic (MHC) record from August 1994 
indicates that the veteran had anxiety manifested by 
nervousness, sweaty palms and uncomfortability in large 
crowds.  The record also indicates that the veteran had a 
startle response and that he did not get out much as he 
preferred to stays home.  A diagnosis of mild to moderate 
PTSD (post-traumatic stress disorder) was rendered.  

A November 1994 mental health center treatment record 
indicates that the veteran's medicine was helping his 
symptoms and had no side effects.  The record indicates that 
he felt as though he was in control.  

At a personal hearing before a RO hearing officer in February 
1995, the veteran indicated that he was able to keep a "low 
profile" that "no one really knows that [he has] a nervous 
condition."  He indicated that he sometimes will lose his 
train of thought.  He indicated that he sometimes will become 
extremely nervous while talking with someone and cannot carry 
on a conversation.  He indicated that, while he prefers to 
work alone, he has had no difficulties with fellow employees 
or with his supervisors.  He stated that he had "no problem 
getting along with people that [he could] see."  He stated 
that his thirteen-year marriage had ended in divorce in July 
1994; however, he indicated that his nervous condition did 
not break up the marriage.  He admitted to nightmares about 
the 1973 and 1974 shootings and that he has a startle 
reaction to loud noises such as cars backfiring.  He stated 
that he lives with his mother and that they get alone well 
together.  

A February 1996 VA mental examination report indicates that 
the veteran was neatly dressed in a military uniform.  He was 
noted to be somewhat depressed.  He answered questions in a 
soft, slow, deliberate tone.  He indicated that he had 
trouble getting alone with people and did not trust anyone.  
The report indicates that the veteran stated that he 
maintained a close relationship with his children even though 
they did not live together.  The report indicates that he had 
two jobs: a file clerk at the RO and a job at the Cobb County 
Detention Center on weekends.  The examiner noted that the 
veteran's thought processes were normal and there were no 
delusional or hallucinatory elements.  His mood was depressed 
and his sensorium was intact.  

A February 1996 MHC treatment record indicates that the 
veteran had thoughts about the person who shot him but did 
not intend to injure him.  The record further indicates that 
he veteran had not sought treatment at the MHC in months and 
had been off his medication.  He was recently placed back on 
medication that reduced his tension and improved his sleep.

A May 1996 MHC outpatient treatment record indicates that the 
veteran was completely focused on a lawsuit against the man 
who shot him.  He answered questions about his emotional 
symptoms in legal terms.  He complained of poor sleep and 
startle reactions.  The record indicates that the veteran 
drank 3 or 4 beers daily.  It was recommended that he 
decrease his drinking.  He was to return to the clinic in 
four months.  

On August 21, 1998 the veteran was afforded psychiatric 
examination for VA.  The examination report indicates 
subjective complaints of flashbacks of the inservice 
"shootings," social withdrawal, impaired memory and 
concentration, depressed mood, irritability, decreased 
libido, anxiousness, anhedonia, homicidal ideation toward the 
men who shot him, crying spells, and panic symptoms.  He 
reported that his panic symptoms, including increased heart 
rate, sweating, shortness of breath, and paresthesia occur 
weekly.  He reported nightmares and flashbacks two to three 
times a month.  

The report indicated that the veteran was not under the care 
of a psychiatrist, but was receiving medication from his 
private medical doctor.  He denied any current alcohol or 
marijuana abuse.  The veteran reported that he missed time 
from work due to medical appointments.  While he indicated 
that he avoided people at work due to anxiety, the veteran 
had maintained employment at the VA for four years prior to 
the examination.  The veteran reported that he had no friends 
and spent his time "looking at TV."  Objectively, the 
veteran was alert and casually and neatly dressed.  His 
speech was very circumstantial and his affect was constricted 
with irritable, angry and depressed mood.  He was tearful 
during the interview.  The examiner noted that he was 
preoccupied with being shot and not receiving compensation.  
While he was only able to name one out of three objects after 
5 minutes and was unable to do serial 7's, he was oriented to 
person, place, month and year.  His judgment was fair and he 
denied auditory or visual hallucinations, delusions, paranoid 
ideations, or suicidal ideations.  He admitted to homicidal 
ideations toward the men who had shot him.  He denied 
obsessions or compulsions.  The diagnoses included 
generalized anxiety disorder and depressive disorder.  The 
overall Global Assessment of Functioning score (GAF) was 51.

Prior to the psychiatric examination conducted for VA on 
August 21, 1998, the Board finds that the criteria for an 
increased disability rating under either the old or new 
criteria is not warranted.  During this time period, the 
psychiatric assessment was of mild disability, while 
manifestations of the psychiatric disability consisted 
principally of depressed mood, tension and mild insomnia and 
headaches.  The veteran held two jobs, testified that he had 
not had any problems with either his superiors or fellow 
employees, and reported that he got along well with certain 
family members.  Accordingly, after a review of the evidence, 
the Board finds that prior to August 21, 1998, he did not 
have definite impairment in the ability to establish and 
maintain relationships or definite industrial impairment.  
The Board also finds that an increased rating under the 
criteria currently in effect is also not warranted because 
the evidence did not show that the veteran's psychiatric 
disability had resulted in intermittent periods of inability 
to perform his occupational tasks. 

The Board, however, does find that as of the psychiatric 
examination for VA on August 21, 1998, the veteran met the 
criteria for a 50 percent rating under the new criteria.  
That is, the evidence showed that psychiatric disability 
caused occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; weekly panic attacks; circumstantial 
speech; impaired memory; impaired judgment; disturbances of 
mood; and difficulty in establishing and maintaining 
effective relationships.  Further, the psychiatric assessment 
of his psychological, social and occupational functioning on 
that date, as measured by the GAF score, was moderate 
symptoms or moderate difficulty in social and occupational 
functioning.  This evidence is consistent with a 50 percent 
rating under the new criteria.  It is not consistent the 
assignment of a higher rating under the old or the new 
criteria because the veteran did not show severe social or 
industrial impairment or occupational and social impairment 
with deficiencies in most areas such as work, family 
relations, judgment, thinking, or mood, due to such items as: 
suicidal ideation; obsessional rituals which interfere with 
routine activity; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships 
due to psychoneurosis.

B.  Gunshot Wound to the Abdomen

Service connection for a gunshot wound to the abdomen, status 
post operative colostomy, was established by means of a June 
1994 rating action.  Service medical records indicated that 
the veteran sustained a through and through gunshot wound 
that entered the left side of his chest and exited through 
the right side of his chest through the high upper abdomen.  
As result of this gunshot wound, the veteran underwent 
abdominal surgery resulting in a colostomy.   A 10 percent 
disability rating was assigned effective June 1, 1993, the 
day after the veteran separated from active duty as the 
evidence showed a through and through gunshot wound.  
38 C.F.R. § 4.56.  The veteran appeals this rating action and 
claims that his gunshot wound to the abdomen is more severe 
than currently evaluated and that an increased disability 
rating is warranted. 

The veteran's residuals of a gunshot wound to the abdomen are 
currently evaluated under Diagnostic Code 5319.  Under these 
criteria, a 10 percent disability rating contemplates 
moderate disability of muscle group XIX.  A 30 percent 
disability rating contemplates moderately severe disability 
of muscle group XIX.  Diagnostic Code 5319 indicates that 
this muscle group provides support and compression of the 
abdominal wall and lower thorax; flexion and lateral motions 
of the spine; and synergists in strong downward movements of 
the arm.  38 C.F.R. § 4.73 (1999).  Additionally, a through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  38 C.F.R. § 4.56 (b) (1999).

The veteran underwent VA examination in March 1995, at which 
time he reported a history of negative colonoscopy in 1992.  
Findings included chest and abdominal scars, well- healed, 
noninfected and non- tender.  Bowel sounds were present.  The 
examiner commented that the midline abdominal scar "should 
not involve any muscle group."  The lateral abdominal scar 
"may involve anterior abdominal wall muscles.  Objectively, 
these muscles are intact and normal."  In 1997, the veteran 
underwent wound exploration at the colostomy site because of 
history of pain.  In July 1997, prior to surgery, Daniel 
Tookes, M.D., reported that there was some nodularity and 
slight tenderness in the area.  No hernia was found.

A June 1998 medical examination for VA indicates that that 
the veteran had a 2 cm entrance wound in the left chest with 
an exit wound of 1.5 cm on the right side.  He also had a 3 
cm long surgical scar from a chest tube placement.  There was 
a 23 cm long midline abdominal scar and a horizontal 
abdominal scar in the left epigastrium that was 12 cm in 
length.  The entrance wound was not tender.  There did not 
seem to be any major underlying tissue loss or any 
disfigurement.  Similarly there was no ulceration or 
breakdown.  The exit wound was noted to have symptomatology 
as did the entrance wound.  With respect to the chest tube 
wound, the examination report indicates that there was no 
tenderness and no adherence.  The texture of the wound was 
soft with a slight depression; however, no evidence of 
underlying tissue loss or major disfigurement was presented.  
Similarly, there was no limitation of function with respect 
to the scarring.  The examination report indicates no 
evidence of inflammation, edema, or keloid formation and no 
evidence of any burns at all on the veteran.   

With respect to the abdominal scarring, the veteran 
complained of tenderness to palpation; however, there was no 
evidence of adherence and the texture was soft.  There was 
similarly no evidence of major underlying tissue loss and no 
major disfigurement with no ascertainable limitation of 
function. The examiner noted that there may be mild keloid 
formation of the abdominal scar.  The veteran reported 
abdominal pain from the scar that the veteran said limited 
his ability to move about and sit up.

In his December 1995 RO hearing, the veteran indicated that 
he had a "muscle bulge" in his abdomen; however, his 
private medical doctor in June 1998 indicated that he could 
not objectively confirm the presence of such symptomatology.  
The examiner indicated that he was unable to find "any 
evidence of muscle bulges or herniation of any viscera or 
anything on the abdomen."  The examiner noted that the 
veteran's abdominal wall muscles were intact and normal.  

In August 1999, William Fortson, M.D., reported that he had 
examined the veteran in August that year for pain at the 
colostomy site.  A sonogram of the abdomen was normal, with 
no evidence of herniation.  He was referred to a pain clinic 
for further treatment of pain at the colostomy site.

Based on the evidence as set forth above, the Board finds 
that the criteria for an increased rating for residuals of a 
gunshot wound under Diagnostic Code 5319 are not met.  The 
evidence does not show moderately severe disability of the 
involved abdominal muscles.  Pursuant to the regulations, 
moderately severe disability of the muscles involves through 
and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
intermuscular scarring and debridement, prolonged infection, 
or sloughing of soft parts.  Objective findings of moderately 
severe muscle disability include entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56 (d) (3) (1999).  
While there is some evidence of mild keloid formation 
involving the abdominal scar, there is no indicated of 
underlying muscle loss.  Similarly, the examiner noted that 
the range of motion of all affected joints with the exception 
of the hips was within normal limits.  

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for a gunshot wound 
to the abdomen under Diagnostic Code 5319 disability as the 
diagnostic criteria are not satisfied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.56, 
4.73, Diagnostic Code 5319 (1999).

While an increased rating under Diagnostic Code 5319 is not 
warranted, the Board notes that the United States Court of 
Veterans Appeals (Court) has held that scarring, such as that 
resulting from surgery, can be rated, for VA benefits 
purposes, as separate and distinct from underlying 
symptomatology.  Esteban v. Brown, 6 Vet.App. 259 (1994).  
Diagnostic Code 7803 allows a 10 percent disability rating 
for superficial scars that are shown to be poorly nourished 
and which manifest repeated ulceration.  Diagnostic Code 7804 
allows a 10 percent disability rating for superficial scars 
that are noted to be tender and painful on objective 
demonstration.  38 C.F.R. § 4.118 (1999).  

The June 1998 examination report indicates that the veteran's 
abdominal scarring was tender on palpation.  There is other 
medical evidence that he had pain associated with the scar.  
Accordingly, the Board finds that an additional 10 percent 
disability rating for the abdominal scarring is warranted 
under Diagnostic Code 7804.  However, no further additional 
compensation is warranted under the other diagnostic codes 
for rating scars.  Although the veteran claimed limitation on 
function due to the scar, no associated limitation on 
function has been shown medically.  Accordingly, a separate 
compensable rating under Diagnostic Code 7803 is not 
warranted.

In summary, residuals of the gunshot wound to the abdomen 
warrant a combined 20 percent rating.  38 C.F.R. § 4.25.

C.  Gunshot Wound to the Back

Service medical records indicate that the veteran sustained a 
small caliber gunshot wound to the paravertebral muscles of 
the left back in August 1974 while on active duty.  Service 
medical records indicate that the bullet remained intact 
posterior to the lamina of approximately T4 on the left and 
was not adjacent to bone.  A noncompensable disability rating 
was assigned effective June 1, 1993, the day after the 
veteran separated from active duty.  The veteran appeals this 
rating action and claims that his residual of a gunshot wound 
to the back is more severe than currently evaluated and that 
an increased disability rating is warranted. 

The veteran's current gunshot wound to the back is currently 
evaluated under Diagnostic Code 5320.  Under this criteria a 
noncompensable disability rating contemplates slight 
limitation of function of the cervical and thoracic region of 
muscle group XX.  A 10 percent disability evaluation is 
appropriate for moderate limitation of function of muscle 
group XX.  Diagnostic Code 5320 indicates that muscle group 
XX functions in the postural support of the body and 
extension and lateral movements of the spine.

In order to establish a moderate level of disability, there 
must be objective findings of some loss of deep fascia or 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 4.56 
(d) (2) (1999).  Post VA service medical records indicate 
that the veteran was seen in August 1994 with complaints of 
back spasms attributed to the gunshot wound to the back.  He 
was given Ibuprofen and referred to the mental health clinic 
for evaluation.

A March 1995 VA examination report indicates that there was a 
4 mm diameter, circular scar possibly related to the 1974 
gunshot injury.  The report indicates that the scar was well-
healed, noninfected, and nontender.  It was medial to and 
slightly inferior to the left scapula.  The report further 
indicates that the scar was "very hard to distinguish from 
minor injuries."  The muscle groups involved were probably 
the intercostal muscles on both sides of the lateral chest 
wall, without any functional or objective disability.  A 
March 1995 x-ray report indicates retained metallic fragments 
with the largest fragment noted to be closely related to one 
of the mid thoracic vertebrae with a diameter of 1.2 cm, the 
other fragments are noted to be "much smaller in size." 

A September 1997 private medical record indicates that the 
veteran was seen with complaints of lower back pain with 
bilateral leg pain and chronic anxiety.  The symptomatology 
was assessed as probable neuropathic pain of an unknown 
etiology, most likely related to his anxiety state.  

In brief, the preponderance of the evidence is against the 
veteran's claim for a compensable rating for residuals of a 
gunshot wound to the back, as the diagnostic criteria for an 
increased rating for this disability are not satisfied.  The 
evidence does not show objective findings of some loss of 
deep fascia or muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  In 
fact, the recent evidence shows no functional or objective 
disability associated with the gunshot wound.  While the 
veteran complains of back pain, the preponderance of the 
objective evidence shows that his back pain is not related to 
the gunshot wound, but to other disability.  Accordingly, the 
Board finds that an increased disability rating under 
Diagnostic Code 5320 is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.41, 4.56, 
4.73, Diagnostic Code 5320 (1999).

The Board notes that the United States Court of Veterans 
Appeals (Court) has held that scarring, such as that 
resulting from surgery, can be rated, for VA benefits 
purposes, as separate and distinct from underlying 
symptomatology. Esteban v. Brown, 6 Vet.App. 259 (1994).  
Diagnostic Code 7803 allows a 10 percent disability rating 
for superficial scars that are shown to be poorly nourished 
and which manifest repeated ulceration.  Diagnostic Code 7804 
allows a 10 percent disability rating for superficial scars 
that are noted to be tender and painful on objective 
demonstration.  38 C.F.R. § 4.118 (1999).  However, the 
evidence, as set forth above, does not show that the veteran 
has a poorly nourished and repeatedly ulcerating scar, nor 
does the evidence show a tender and painful scar.  
Accordingly, a compensable disability rating under Diagnostic 
Codes 7803 and 7804 is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, § 4.118, Diagnostic Codes 
7803, 7804 (1999).


ORDER

Service connection for disability manifested by chest pain, 
other than as a residual of a gunshot wound of the abdomen, 
is denied.  

The claim for service connection disability manifested by low 
back pain, other than as a residual of gunshot wound, is well 
grounded.  To this extent only, the claim is allowed.

Prior to August 21, 1998, an increased disability rating for 
anxiety disorder is denied.

From August 21, 1998, an increased rating to 50 percent for 
anxiety disorder is granted, subject to the criteria that 
govern the payment of monetary awards.

An increased disability rating to 20 percent for residuals of 
a gunshot wound to the abdomen with closed colostomy is 
granted, subject to the laws and regulations governing the 
award of monetary benefits. 

An increased rating for residuals of a gunshot wound to the 
back is denied. 


REMAND

Because the claim of entitlement to service connection for 
low back disability, as yet undiagnosed, but associated with 
arthritis, is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Prior to VA examination to determine the nature and etiology 
of low back disability or disabilities, the veteran should 
submit all records pertaining to treatment of the low back 
since service that are not already associated with the claims 
file.

The claim is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain all records of the 
veteran's post- service treatment for the 
low back, to include records from Dr. 
Davis Apple, and associate those records 
with the file.

2.  The RO should then schedule the 
veteran for VA examination by an 
orthopedic specialist to determine the 
diagnosis and etiology of all low back 
disorders.  Any indicated diagnostic 
tests should be performed.  Following 
examination, the examiner should answer 
the following questions:  (1) What are 
the current diagnoses pertaining to the 
low back;  (2) What was the diagnosis of 
the low back disability shown on VA X -
rays in July 1993;  and (3) Does the 
recently diagnosed herniated disc, L4-5, 
or other chronic low back disability, 
represent a progression of the disability 
shown within a year of service, or is it 
part and parcel of that disability?  The 
rationale for the opinions should be set 
forth.

3.  The RO should then adjudicate the 
merits of the claim.  If the benefits 
sought are not granted, the case should 
be returned to the Board after completion 
of the usual adjudication procedures.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS 
	Member, Board of Veterans' Appeals



 

